This will being proved, cannot be given in evidence but by an attested copy, not by a sworn copy; not because an attested copy cannot be dispensed with where a sworn copy can be proved, but because, in the case of a will, the probate is the only regular proof.
The defendants offered a witness, to whom it was objected by plaintiff's counsel that he was interested, and that they would prove the interest. Upon inquiry, however, the witness to prove the interest was absent. They then proposed to examine him on the voir dire; and it was said by the plaintiffs they could not now examine upon the voir dire. *Page 338